Citation Nr: 0613002	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-44 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from February 2003 to 
April 2004. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted the veteran service connection for 
bilateral hearing loss and assigned a noncompensable rating.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in Jackson, Mississippi in January 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability.

In the present appeal, the appellant was provided with VCAA 
notice letters in May 2004 and April 2005, that informed him 
of the type of information and evidence necessary to 
substantiate his underlying claim for service connection, but 
it did not inform him of the type of evidence needed to 
establish an initial disability rating.  As this issue is 
involved in the present appeal, the case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes this missing information.


Accordingly, the case is REMANDED for the following action:

1.  The veteran must be sent a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an initial 
disability rating for the claim on appeal 
and appropriate effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit, the 
appellant's claim should be 
readjudicated.  In the event that it is 
not resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


